DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 2, Chiang (US 20080192883 A1, Published August 14, 2008) discloses a semiconductor device comprising: first to ninth transistors, wherein one of a source electrode and a drain electrode of the first transistor is electrically connected to one of a source electrode and a drain electrode of the second transistor, one of a source electrode and a drain electrode of the ninth transistor, and a first gate line (Chiang at Fig. 3, M5, M6, and M4), 
wherein the other of the source electrode and the drain electrode of the first transistor is electrically connected to a first wiring (Chiang at Fig. 3, TS to M5), 
wherein a gate electrode of the first transistor is electrically connected to one of a source electrode and a drain electrode of the third transistor, one of a source electrode and a drain electrode of the eighth transistor (Chiang at Fig. 3, M2, M1), 
Umezaki (US 2008/0062112 A1, Published March 13, 2008) discloses a gate electrode of the fifth transistor, and a gate electrode of the seventh transistor (Umezaki at Fig. 16, transistors 104 and 103), 
wherein the other of the source electrode and the drain electrode of the eighth transistor is electrically connected to a second wiring (Chiang at Fig. 3, VH), 
wherein a gate electrode of the eighth transistor is electrically connected to a fourth wiring (Chiang at Fig. 3, node P is analogous to a wiring), 
wherein a gate electrode of the ninth transistor is electrically connected to a second gate line, 
wherein a gate electrode of the second transistor is electrically connected to a gate electrode of the third transistor, one of a source electrode and a drain electrode of the fourth transistor, and one of a source electrode and a drain electrode of the fifth transistor, wherein the other of the source electrode and the drain electrode of the fourth transistor is electrically connected to one of a source electrode and a drain electrode of the sixth transistor, a gate electrode of the sixth transistor, and a third wiring wherein a gate electrode of the fourth transistor is electrically connected to the other of the source electrode and the drain electrode of the sixth transistor, and one of a source electrode and a drain electrode of the seventh transistor (Umezaki at Fig. 16, transistors 104, 103, 101 and 102), 
wherein the other of the source electrode and the drain electrode of the second transistor is electrically connected to a first power supply line, wherein the other of the source electrode and the drain electrode of the third transistor is electrically connected to a second power supply line, and wherein a clock signal is supplied to the first wiring.
However, none of the prior art found by the Examiner discloses the above bolded and italicized claimed subject matter.

As to claims 5 and 8, each of these claims is allowable for similar reasoning given for claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
06/01/2022